
	
		II
		111th CONGRESS
		1st Session
		S. 1033
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2009
			Mr. Levin (for himself
			 and Mr. McCain) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for fiscal year
		  2010 for military activities of the Department of Defense, to prescribe
		  military personnel strengths for fiscal year 2010, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Title I—Procurement
				Sec. 101. Army.
				Sec. 102. Navy and Marine Corps.
				Sec. 103. Air Force.
				Sec. 104. Defense-wide activities.
				Sec. 105. Rapid Acquisition Fund.
				Sec. 106. Joint Improvised Explosive Device Defeat
				Fund.
				Sec. 107. Defense Production Act purchases.
				Sec. 108. Mine Resistant Ambush Protected Vehicle
				Fund.
				Title II—Research, development, test, and evaluation
				Sec. 201. Authorization of appropriations.
				Title III—Operation and maintenance
				Subtitle A—Authorization of appropriations
				Sec. 301. Operation and maintenance funding.
				Subtitle B—Environmental provisions
				Sec. 311. Reimbursement of Environmental Protection Agency for
				certain costs in connection with the Former Nansemond Ordnance Depot Site,
				Suffolk, Virginia.
				Subtitle C—Other provisions
				Sec. 321. Refined Petroleum Products, Marginal Expense Transfer
				Account.
				Title IV—Other authorizations
				Subtitle A—Military programs
				Sec. 401. Working Capital Funds.
				Sec. 402. National Defense Sealift Fund.
				Sec. 403. Defense Health Program.
				Sec. 404. Chemical Agents and Munitions Destruction,
				Defense.
				Sec. 405. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
				Sec. 406. Defense Inspector General.
				Sec. 407. Defense Coalition Support Fund.
				Subtitle B—Armed Forces Retirement Home
				Sec. 411. Authorization of appropriations for Armed Forces
				Retirement Home.
				Subtitle C—Military personnel
				Sec. 421. Military personnel.
				Title V—Military personnel policy
				Subtitle A—Personnel strength authorizations
				Sec. 501. End strengths for Active Forces.
				Sec. 502. End strengths for Selected Reserve.
				Sec. 503. End strengths for Reserves on active duty in support
				of the Reserves.
				Sec. 504. End strengths for military technicians (dual
				status).
				Sec. 505. Fiscal year 2010 limitation on number of non-dual
				status technicians.
				Sec. 506. Maximum number of Reserve personnel authorized to be
				on active duty for operational support.
				Subtitle B—Military personnel policy generally
				Sec. 511. Revisions to annual report requirement on joint
				officer management.
				Sec. 512. Clarification of performance policies for military
				musical units and musicians.
				Sec. 513. Enforcement of Servicemembers Civil Relief Act by the
				Attorney General and by private cause of action.
				Title VI—Compensation and other personnel benefits
				Subtitle A—Pay and allowances
				Sec. 601. Extension of authority for income replacement
				payments for Reserve component members experiencing extended and frequent
				mobilization for active duty service.
				Subtitle B—Extension of certain bonus and special and
				incentive pays
				Sec. 611. One-year extension of certain bonus and special pay
				authorities for Reserve Forces.
				Sec. 612. One-year extension of certain bonus and special pay
				authorities for health care professionals.
				Sec. 613. One-year extension of special pay and bonus
				authorities for nuclear officers.
				Sec. 614. One-year extension of authorities relating to payment
				of other title 37 bonuses and special pay.
				Sec. 615. One-year extension of authorities relating to payment
				of referral bonuses.
				Subtitle C—Retired pay and survivor benefits
				Sec. 621. Expansion of eligibility for concurrent receipt of
				retired pay and disability compensation.
				Title VII—Wounded warrior provisions
				Sec. 701. Provision of special monthly compensation allowance
				to catastrophically injured service members recovering from combat or
				combat-related catastrophic injuries.
				Title VIII—Acquisition policy, acquisition management, and
				related matters
				Sec. 801. Permanent authority for use of simplified acquisition
				procedures for certain commercial items.
				Sec. 802. Clarification of uniform suspension and debarment
				requirement.
				Sec. 803. Extension and permanent authority for small business
				innovation research commercialization program.
				Sec. 804. Authority for Government support contractors to have
				access to technical data belonging to prime contractors.
				Sec. 805. Reports to Congress on full deployment decisions for
				major automated information system programs.
				Sec. 806. Repeal of requirements for reporting on certain
				information technology investment programs.
				Sec. 807. Modification of deadline for submission of annual
				report to Congress under section 2466 of title 10, United States
				Code.
				Sec. 808. Revision to definitions of major defense acquisition
				program and major automated information system for purposes of certain costs,
				schedule, and performance reports.
				Sec. 809. Exception for emergency operations.
				Sec. 810. Contract authority for advanced development of
				initial or additional prototype units.
				Title IX—Department of Defense organization and
				management
				Sec. 901. Repeal of certain limitations on personnel and
				consolidation of reports on major Department of Defense headquarters
				activities.
				Sec. 902. Repeal of certain laws pertaining to the Joint
				Committee for the Review of Counterproliferation Programs.
				Sec. 903. Provision of space situational awareness services and
				information to non-United States Government entities.
				Title X—General provision
				Subtitle A—Financial matters
				Sec. 1001. Authority for airlift transportation at Department
				of Defense rates for non-Department of Defense Federal cargoes.
				Sec. 1002. Advance notice to Congress of transfer of funds from
				a working-capital fund.
				Subtitle B—Policy relating to vessels and
				shipyards
				Sec. 1011. Temporary reduction in statutory minimum number of
				aircraft carriers in active service.
				Subtitle C—Counter-drug activities
				Sec. 1021. Two-year extension of authority to support unified
				counter-drug and counterterrorism campaign in Colombia and continuation of
				numerical limitations on assignment of United States personnel.
				Subtitle D—Report terminations
				Sec. 1031. Improved management of congressional reporting
				requirements applicable to Department of Defense.
				Sec. 1032. Repeal of requirement for annual report on military
				museums.
				Subtitle E—Other matters
				Sec. 1041. One-year extension of authority to offer and make
				rewards for assistance in combating terrorism through government personnel of
				allied forces.
				Title XI—Civilian personnel matters
				Sec. 1101. One-year extension of authority to waive annual
				limitation on premium pay and aggregate limitation on pay for Federal civlian
				employees working overseas.
				Title XII—Matters relating to foreign nations
				Sec. 1201. One-year extension of Commanders’ Emergency Response
				Program and extension of due date for quarterly reports to
				Congress.
				Sec. 1202. Enhanced authority to acquire products and services
				produced in Central Asia, Pakistan, and the South Caucasus.
				Sec. 1203. Authorization of appropriations for Afghanistan
				Security Forces Fund.
				Sec. 1204. Authority to provide administrative services and
				support to coalition liaison officers of certain foreign nations assigned to
				joint forces command.
				Title XIII—Military construction, military family housing, and
				real property 
				Sec. 1301. Temporary increase in cost threshold for use of
				operation and maintenance funds for unspecified minor military construction
				projects in Afghanistan.
				Sec. 1302. Two-year extension of authority for pilot projects
				for acquisition or construction of military unaccompanied housing.
				Sec. 1303. Consolidation and standardization of notice-and-wait
				requirements applicable to real property leases.
			
		IProcurement
			101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for procurement for the Army as
			 follows:
				(1)For aircraft,
			 $6,952,220,000.
				(2)For missiles,
			 $1,901,679,000.
				(3)For weapons and
			 tracked combat vehicles, $3,211,418,000.
				(4)For ammunition,
			 $2,422,530,000.
				(5)For other
			 procurement, $16,133,117,000.
				102.Navy and Marine
			 Corps
				(a)NavyFunds
			 are hereby authorized to be appropriated for fiscal year 2010 for procurement
			 for the Navy as follows:
					(1)For aircraft,
			 $19,294,865,000.
					(2)For weapons,
			 including missiles and torpedoes, $3,527,155,000.
					(3)For shipbuilding
			 and conversion, $13,776,867,000.
					(4)For other
			 procurement, $5,979,194,000.
					(b)Marine
			 CorpsFunds are hereby authorized to be appropriated for fiscal
			 year 2010 for procurement for the Marine Corps in the amount of
			 $2,765,083,000.
				(c)Navy and Marine
			 Corps ammunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2010 for procurement of ammunition for the Navy and Marine
			 Corps in the amount of $1,551,455,000.
				103.Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for procurement for the Air
			 Force as follows:
				(1)For aircraft,
			 $12,902,717,000.
				(2)For ammunition,
			 $1,079,281,000.
				(3)For missiles,
			 $6,337,353,000.
				(4)For other
			 procurement, $19,614,690,000.
				104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for Defense-wide procurement
			 in the amount of $4,475,782,000.
			105.Rapid
			 Acquisition FundFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the Rapid
			 Acquisition Fund in the amount of $79,300,000.
			106.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $2,099,850,000.
			107.Defense
			 Production Act purchasesFunds
			 are hereby authorized to be appropriated for fiscal year 2010 for Defense
			 Production Act purchases in the amount of $38,246,000.
			108.Mine Resistant
			 Ambush Protected Vehicle FundFunds are hereby authorized to be
			 appropriated for fiscal year 2010 for the Mine Resistant Ambush Protected
			 Vehicle Fund in the amount of $5,456,000,000.
			IIResearch,
			 development, test, and evaluation
			201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the use of the
			 Department of Defense for research, development, test, and evaluation, as
			 follows:
				(1)For the Army,
			 $10,496,180,000.
				(2)For the Navy,
			 $19,378,112,000.
				(3)For the Air Force,
			 $28,022,113,000.
				(4)For Defense-wide
			 activities, $21,048,138,000, of which $190,770,000 is authorized for the
			 Director of Operational Test and Evaluation.
				IIIOperation and
			 maintenance
			AAuthorization of
			 appropriations
				301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
					(1)For the Army,
			 $83,445,543,000.
					(2)For the Navy,
			 $41,289,929,000.
					(3)For the Marine
			 Corps, $9,237,823,000.
					(4)For the Air Force,
			 $44,775,027,000.
					(5)For the
			 Defense-wide activities, $35,935,546,000.
					(6)For the Army
			 Reserve, $2,824,522,000.
					(7)For the Navy
			 Reserve, $1,346,560,000.
					(8)For the Marine
			 Corps Reserve, $315,592.
					(9)For the Air Force
			 Reserve, $3,205,153,000.
					(10)For the Army
			 National Guard, $6,578,680,000.
					(11)For the Air
			 National Guard, $6,175,623,000.
					(12)For the United
			 States Court of Appeals for the Armed Forces, $13,932,000.
					(13)For Environmental
			 Restoration, Army, $415,864,000.
					(14)For Environmental
			 Restoration, Navy, $285,869,000.
					(15)For Environmental
			 Restoration, Air Force, $494,276,000.
					(16)For Environmental
			 Restoration, Defense-wide, $11,100,000.
					(17)For Environmental
			 Restoration, Formerly Used Defense Sites, $267,700,000.
					(18)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $109,869,000.
					(19)For Cooperative
			 Threat Reduction programs, $404,093,000.
					(20)For the Overseas
			 Contingency Operations Transfer Fund, $5,000,000.
					(21)For the Iraq
			 Freedom Fund, $115,300,000.
					(22)For the
			 Department of Defense Acquisition Workforce Development Fund,
			 $100,000,000.
					(23)For the Pakistan
			 Counterinsurgency Capability Fund, $700,000,000.
					BEnvironmental
			 provisions
				311.Reimbursement
			 of Environmental Protection Agency for certain costs in connection with the
			 Former Nansemond Ordnance Depot Site, Suffolk, Virginia
					(a)Authority To
			 reimburse
						(1)Transfer
			 amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 Defense may transfer not more than $68,623 during fiscal year 2010 to the
			 Former Nansemond Ordnance Depot Site Special Account, within the Hazardous
			 Substance Superfund.
						(2)Purpose of
			 reimbursementThe payment under paragraph (1) is final payment to
			 reimburse the Environmental Protection Agency for all costs incurred in
			 overseeing a time critical removal action performed by the Department of
			 Defense under the Defense Environmental Restoration Program for ordnance and
			 explosive safety hazards at the Former Nansemond Ordnance Depot Site, Suffolk,
			 Virginia.
						(3)Interagency
			 agreementThe reimbursement described in paragraph (2) is
			 provided for in an interagency agreement entered into by the Department of the
			 Army and the Environmental Protection Agency for the Former Nansemond Ordnance
			 Depot Site in December 1999.
						(b)Source of
			 fundsAny payment under subsection (a) shall be made using funds
			 authorized to be appropriated by section 301(17) for operation and maintenance
			 for Environmental Restoration, Formerly Used Defense Sites.
					(c)Use of
			 fundsThe Environmental Protection Agency shall use the amount
			 transferred under subsection (a) to pay costs incurred by the Agency at the
			 Former Nansemond Ordnance Depot Site.
					COther
			 provisions
				321.Refined
			 Petroleum Products, Marginal Expense Transfer Account
					(a)In
			 generalChapter 131 of title 10, United States Code, is amended
			 by inserting after section 2228 the following new section:
						
							2228a.Refined
				Petroleum Products, Marginal Expense Transfer Account
								(a)AccountThere
				is established in the Treasury the Refined Petroleum Products, Marginal Expense
				Transfer Account (hereinafter in this section referred to as the
				Transfer Account). During any fiscal year, amounts in the
				Transfer Account shall be available without further appropriation to pay the
				marginal costs needed to purchase up to the quantity of refined petroleum
				products specified in the fiscal year budget request for use by Department of
				Defense entities for such year.
								(b)Calculation of
				marginal costsMarginal costs shall be calculated as the
				difference between the actual market prices paid by the Department of Defense
				for the refined petroleum products purchased in a fiscal year and the prices
				specified for the purchase of such products in the President’s budget for that
				year.
								(c)Transfer of
				funds(1)During the course of any
				fiscal year, amounts sufficient to pay the marginal costs under subsection (a)
				shall be transferred from the Transfer Account to the Defense-Wide Working
				Capital Fund.
									(2)To the extent that the price
				specified for the purchase of refined petroleum products in the President's
				budget submission for a fiscal year exceed the actual market prices paid by the
				Department for such products purchased in that year, the difference in price
				shall be transferred from the Defense-Wide Working Capital Fund to the Transfer
				Fund and such amounts shall be cancelled.
									(3)The transfer of such additional
				amount needed, amounts not needed through August, and an estimate for September
				should be transferred before the end of the fiscal year, with a final
				accounting and transfer within 60 days after the end of the fiscal year.
									(4)The transfer authority provided by
				this section is in addition to any other transfer authority available to the
				Department of Defense.
									(d)AppropriationThere
				is appropriated to the Transfer Account such sums as may be necessary to carry
				out this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2228 the following
			 new item:
						
							
								2228a. Refined Petroleum Products,
				Marginal Expense Transfer
				Account.
							
							.
					IVOther
			 authorizations
			AMilitary
			 programs
				401.Working Capital
			 FundsFunds are hereby
			 authorized to be appropriated for fiscal year 2010 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for the Defense Working Capital Funds in the amount of
			 $1,851,919,000.
				402.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the National
			 Defense Sealift Fund in the amount of $1,642,758,000.
				403.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2010 for expenses, not otherwise provided for, for the Defense Health Program,
			 in the amount of $29,058,398,000, of which—
					(1)$28,123,154,000 is
			 for Operation and Maintenance;
					(2)$613,102,000 is
			 for Research, Development, Test, and Evaluation; and
					(3)$322,142,000 is
			 for Procurement.
					404.Chemical Agents
			 and Munitions Destruction, Defense
					(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2010 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense,
			 $1,560,760,000, of which—
						(1)$1,146,802,000 is
			 for Operation and Maintenance;
						(2)$401,269,000 is
			 for Research, Development, Test, and Evaluation; and
						(3)$12,689,000 is for
			 Procurement.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
						(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
						(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
						405.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2010 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, $1,383,587,000.
				406.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2010 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, $281,320,000, of which—
					(1)$280,320,000 is
			 for Operation and Maintenance; and
					(2)$1,000,000 is for
			 Procurement.
					407.Defense
			 Coalition Support FundFunds
			 are hereby authorized to be appropriated for the Defense Coalition Support Fund
			 in the amount of $22,000,000.
				BArmed Forces
			 Retirement Home
				411.Authorization
			 of appropriations for Armed Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2010 from the Armed
			 Forces Retirement Home Trust Fund the sum of $134,000,000 for the operation of
			 the Armed Forces Retirement Home.
				CMilitary
			 personnel
				421.Military
			 personnelThere is hereby
			 authorized to be appropriated for military personnel for fiscal year 2010 a
			 total of $138,851,283,000. The authorization in the preceding sentence
			 supersedes any other authorization of appropriations (definite or indefinite)
			 for such purpose for fiscal year 2010.
				VMilitary personnel
			 policy
			APersonnel strength
			 authorizations
				501.End strengths
			 for Active ForcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2010, as follows:
					(1)The Army,
			 547,400.
					(2)The Navy,
			 328,800.
					(3)The Marine Corps,
			 202,100.
					(4)The Air Force,
			 331,700.
					502.End strengths
			 for Selected Reserve
					(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the Reserve components as of September 30, 2010, as
			 follows:
						(1)The Army Reserve,
			 205,000.
						(2)The Navy Reserve,
			 65,500.
						(3)The Marine Corps
			 Reserve, 39,600.
						(4)The Air Force
			 Reserve, 69,500.
						(5)The Air National
			 Guard of the United States, 106,700.
						(6)The Army National
			 Guard of the United States, 358,200.
						(7)The Coast Guard
			 Reserve, 10,000.
						(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any Reserve component shall be proportionately reduced
			 by—
						(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
						(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
						(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any Reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such Reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
					503.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the Reserve components of the Armed Forces are authorized, as
			 of September 30, 2010, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
					(1)The Army Reserve,
			 16,261.
					(2)The Navy Reserve,
			 10,818.
					(3)The Marine Corps
			 Reserve, 2,261.
					(4)The Air Force
			 Reserve, 2,896.
					(5)The Army National
			 Guard of the United States, 32,060.
					(6)The Air National
			 Guard of the United States, 14,555.
					504.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2010 for the Reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
					(1)For the Army
			 Reserve, 8,154.
					(2)For the Army
			 National Guard of the United States, 26,901.
					(3)For the Air Force
			 Reserve, 10,417.
					(4)For the Air
			 National Guard of the United States, 22,313.
					505.Fiscal year
			 2010 limitation on number of non-dual status technicians
					(a)Limitations
						(1)National
			 GuardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2010, may not exceed the
			 following:
							(A)For the Army
			 National Guard of the United States, 2,500.
							(B)For the Air
			 National Guard of the United States, 350.
							(2)Army
			 ReserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2010, may not exceed 836.
						(3)Air Force
			 ReserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2010, may not exceed 90.
						(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
					506.Maximum number
			 of Reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2010, the maximum number of members of the Reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
					(1)The Army National
			 Guard of the United States, 17,000.
					(2)The Army Reserve,
			 13,000.
					(3)The Navy Reserve,
			 6,200.
					(4)The Marine Corps
			 Reserve, 3,000.
					(5)The Air National
			 Guard of the United States, 16,000.
					(6)The Air Force
			 Reserve, 14,000.
					BMilitary personnel
			 policy generally
				511.Revisions to
			 annual report requirement on joint officer managementSection 667 of title 10, United States Code,
			 is amended—
					(1)in paragraph
			 (1)(A), by striking and their education and experience;
					(2)by striking
			 paragraph (3);
					(3)by transferring
			 subparagraph (B) of paragraph (4) to the end of paragraph (1), redesignating
			 that subparagraph as subparagraph (C), aligning that subparagraph with the
			 margin of subparagraph (B) of paragraph (1), and capitalizing the first word of
			 that subparagraph;
					(4)by striking the
			 remainder of paragraph (4), as amended by paragraph (3) of this section;
					(5)by redesignating
			 paragraph (5) as paragraph (3);
					(6)by striking
			 paragraph (6);
					(7)by redesignating
			 paragraphs (7) through (11) as paragraphs (4) through (8), respectively;
					(8)by redesignating
			 paragraph (12) as paragraph (9) and in that paragraph striking each time
			 the and all that follows and inserting “the principal courses of
			 instruction for Joint Professional Military Education Level II, the number of
			 officers graduating from each of the following:
						
							(A)The Joint Forces
				Staff College.
							(B)The National
				Defense University.
							(C)Senior Service
				Schools.
							;
				and
					(9)by redesignating
			 paragraph (13) as paragraph (10).
					512.Clarification
			 of performance policies for military musical units and musicians
					(a)ClarificationSection
			 974 of title 10, United States Code, is amended to read as follows:
						
							974.Military
				musical units and musicians: performance policies; restriction on performance
				in competition with local civilian musicians 
								(a)Military
				musicians performing in an official capacity
									(1)Restriction on
				performances in competition with local civilian musiciansA
				military musical unit, and a member of the armed forces who is a member of such
				a unit performing in an official capacity, may not engage in the performance of
				music in competition with local civilian musicians.
									(2)Performances in
				competition with local civilian musiciansFor purposes of
				paragraph (1), the following shall, except as provided in paragraph (3), be
				included among the performances that are considered to be a performance of
				music in competition with local civilian musicians:
										(A)A performance that
				is more than incidental to an event that (i) is not supported, in whole or in
				part, by United States Government funds, and (ii) is not free to the
				public.
										(B)A performance of
				background, dinner, dance, or other social music at an event that (i) is not
				supported, in whole or in part, by United States Government funds, and (ii) is
				held at a location not on a military installation.
										(3)Performances not
				in competition with local civilian musiciansFor purposes of
				paragraph (1), the following shall not be considered to be a performance of
				music in competition with local civilian musicians:
										(A)A performance
				(including background, dinner, dance, or other social music) at an official
				United States Government event that is supported, in whole or in part, by
				United States Government funds.
										(B)A performance at a
				concert, parade, or other event, that is a patriotic event or a celebration of
				a national holiday and is free to the public.
										(C)A performance that
				is incidental to an event that (i) is not supported, in whole or in part, by
				United States Government funds, or (ii) is not free to the public.
										(D)A performance
				(including background, dinner, dance, or other social music) at—
											(i)an
				event that is sponsored by or for a military welfare society, as defined in
				section 2566 of this title;
											(ii)an event that is
				a traditional military event intended to foster the morale and welfare of
				members of the armed forces and their families; or
											(iii)an event that is
				specifically for the benefit or recognition of members of the armed forces,
				their family members, veterans, civilian employees of the Department of
				Defense, or former civilian employees of the Department of Defense, to the
				extent provided in regulations prescribed by the Secretary of Defense.
											(E)A performance
				(including background, dinner, dance, or other social music)—
											(i)to
				uphold the standing and prestige of the United States with dignitaries and
				distinguished or prominent persons or groups of the United States or another
				nation; or
											(ii)in support of
				fostering and sustaining a cooperative relationship with another nation.
											(b)Prohibition of
				military musicians accepting additional remuneration for official
				performancesA military musical unit, and a member of the armed
				forces who is a member of such a unit performing in an official capacity, may
				not receive remuneration for an official performance, other than applicable
				military pay and allowances.
								(c)Recordings
									(1)AuthorityWhen
				authorized under regulations prescribed by the Secretary of Defense for
				purposes of this section, a military musical unit may produce recordings for
				distribution to the public, at a cost not to exceed expenses of production and
				distribution.
									(2)Crediting of
				fundsAmounts received in payment for a recording distributed to
				the public under this subsection shall be credited to the appropriation or
				account providing the funds for the production of the recording. Any amount so
				credited shall be merged with amounts in the appropriation or account to which
				credited, and shall be available for the same purposes, and subject to the same
				conditions and limitations, as amounts in such appropriation or account.
									(d)Performances at
				foreign locationsSubsection (a) does not apply to a performance
				outside the United States, its commonwealths, or its possessions.
								(e)Military musical
				unit definedIn this section, the term military musical
				unit means a band, ensemble, chorus, or similar musical unit of the
				armed
				forces.
								.
					(b)Clerical
			 amendmentThe item relating to such section in the table of
			 sections at the beginning of such chapter is amended to read as follows:
						
							
								974. Military musical units and musicians:
				performance policies; restriction on performance in competition with local
				civilian
				musicians.
							
							.
					513.Enforcement of
			 Servicemembers Civil Relief Act by the Attorney General and by private cause of
			 action
					(a)General civil
			 liability and enforcementThe Servicemembers Civil Relief Act (50
			 U.S.C. App. 501 et seq.) is amended by adding at the end the following new
			 title:
						
							VIIICivil
				liability for noncompliance
								801.Enforcement by
				the Attorney General
									(a)Enforcement by
				the Attorney GeneralThe
				Attorney General may commence a civil action in any appropriate United States
				District Court whenever the Attorney General has reasonable cause to
				believe—
										(1)that any person or
				group of persons is engaging in, or has engaged in, a pattern or practice of
				conduct in violation of any provision of this Act; or
										(2)that any person or
				group of persons is denying, or has denied, any person or group of persons any
				protection afforded by any provision of this Act and that such denial raises an
				issue of general public importance.
										(b)Relief that may
				be granted in civil actionsIn a civil action under subsection
				(a), the court—
										(1)may enter any
				temporary restraining order, temporary or permanent injunction, or other order
				as may be appropriate;
										(2)may award monetary
				damages to a servicemember, dependent, or other person protected by any
				provision of this Act who is harmed by the failure to comply with any provision
				of this Act, including consequential and punitive damages; and
										(3)may, to vindicate
				the public interest, assess a civil penalty against each defendant—
											(A)in an amount not
				exceeding $55,000 for a first violation; and
											(B)in an amount not
				exceeding $110,000 for any subsequent violation.
											(c)Intervention in
				civil actionsUpon timely application, a servicemember,
				dependent, or other person protected by any provision of this Act may intervene
				in a civil action commenced by the Attorney General that involves an alleged
				violation of any provision of this Act or a denial of any protection afforded
				by any provision of this Act with respect to which such person claims to be
				harmed. The court may grant to any such intervening party appropriate relief as
				is authorized under subsection (b)(1) or (b)(2). The court may also, in its
				discretion, grant a prevailing intervening party reasonable attorneys’ fees and
				costs.
									802.Private causes
				of actionA servicemember,
				dependent, or other person protected by any provision of this Act may commence
				an action in any appropriate United States District Court or in a State court
				of competent jurisdiction to enforce any requirement imposed or protection
				afforded by any provision of this Act. The court may grant to any such
				servicemember, dependent, or person such appropriate relief as is authorized
				under section 801 (b)(1) or (b)(2). The court may also, in its discretion,
				grant a prevailing party reasonable attorneys’ fees and costs.
								803.Preservation of
				other remediesThe remedies
				provided under sections 801 and 802 are in addition to and do not preclude any
				other causes of action available under Federal or State law or any other
				remedies otherwise available under Federal or State law, including any award
				for consequential and punitive
				damages.
								.
					(b)ApplicabilityTitle
			 VIII of the Servicemembers Civil Relief Act, as added by subsection (a), shall
			 apply to any cause of action, claim, or action to enforce the Servicemembers
			 Civil Relief Act, or to seek damages or other relief under any provision of
			 that Act, in progress on the date of the enactment of this Act or that may be
			 brought after such date.
					(c)Conforming
			 amendments
						(1)Section 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended by striking
			 subsection (f).
						(2)Sections 301(c),
			 302(b), 303(d), 305(h), 306(e), and 307(c) of such Act (50 U.S.C. App. 531(c),
			 532(b), 533(d), 535(h), 536(e), and 537(c)) are amended—
							(A)by striking
			 Penalties
			 and all that follows through (1); and
							(B)by striking
			 paragraph (2).
							(d)Technical
			 correctionsSuch Act is further amended—
						(1)in section
			 202(d)(1) (50 U.S.C. App. 522(d)(1)), by striking affect in the
			 first sentence and inserting effect; and
						(2)in sections
			 204(a), 306(c), and 701(c) (50 U.S.C. App. 524(a), 536(c), and 591(c)), by
			 striking Affect in the subsection heading
			 and inserting Effect.
						(e)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following:
						
							
								Title VIII—Civil liability for noncompliance
								Sec. 801. Enforcement by the Attorney General.
								Sec. 802. Private causes of action.
								Sec. 803. Preservation of other
				remedies.
							
							.
					VICompensation and
			 other personnel benefits
			APay and
			 allowances
				601.Extension of
			 authority for income replacement payments for Reserve component members
			 experiencing extended and frequent mobilization for active duty
			 serviceSection 910(g) of
			 title 37, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2010.
				BExtension of
			 certain bonuses and special and incentive pays
				611.One-year
			 extension of certain bonus and special pay authorities for Reserve
			 ForcesThe following sections
			 of chapter 5 of title 37, United States Code, are amended by striking
			 December 31, 2009 and inserting December 31,
			 2010:
					(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
					(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
					(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
					(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
					(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
					(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
					612.One-year
			 extension of certain bonus and special pay authorities for health care
			 professionals
					(a)Title 10
			 authoritiesThe following sections of title 10, United States
			 Code, are amended by striking December 31, 2009 and inserting
			 December 31, 2010:
						(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
						(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
						(b)Title 37
			 authoritiesThe following sections of chapter 5 of title 37,
			 United States Code, are amended by striking December 31, 2009
			 and inserting December 31, 2010:
						(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
						(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
						(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
						(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
						(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
						(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
						(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
						(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
						(9)Section 335(k),
			 relating to special bonus and incentive pay authorities for officers in health
			 professions.
						613.One-year
			 extension of special pay and bonus authorities for nuclear
			 officersThe following
			 sections of chapter 5 of title 37, United States Code, are amended by striking
			 December 31, 2009 and inserting December 31,
			 2010:
					(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
					(2)Section 312b(c),
			 relating to nuclear career accession bonus.
					(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
					(4)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
					614.One-year
			 extension of authorities relating to payment of other title 37 bonuses and
			 special payThe following
			 sections of chapter 5 of title 37, United States Code, are amended by striking
			 December 31, 2009 and inserting December 31,
			 2010:
					(1)Section 301b(a),
			 relating to aviation officer retention bonus.
					(2)Section 307a(g),
			 relating to assignment incentive pay.
					(3)Section 308(g),
			 relating to reenlistment bonus for active members.
					(4)Section 309(e),
			 relating to enlistment bonus.
					(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
					(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
					(7)Section 327(h),
			 relating to incentive bonus for transfer between Armed Forces.
					(8)Section 330(f),
			 relating to accession bonus for officer candidates.
					(9)Section 331(h),
			 relating to general bonus authority for enlisted members.
					(10)Section 332(g),
			 relating to general bonus authority for officers.
					(11)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
					(12)Section 351(i),
			 relating to hazardous duty pay.
					(13)Section 352(g),
			 relating to assignment pay or special duty pay.
					(14)Section 353(j),
			 relating to skill incentive pay or proficiency bonus.
					(15)Section 355(i),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
					615.One-year
			 extension of authorities relating to payment of referral bonusesThe following sections of title 10, United
			 States Code, are amended by striking December 31, 2009 and
			 inserting December 31, 2010:
					(1)Section 1030(i),
			 relating to health professions referral bonus.
					(2)Section 3252(h),
			 relating to Army referral bonus.
					CRetired pay and
			 survivor benefits
				621.Expansion of
			 eligibility for concurrent receipt of retired pay and disability
			 compensation
					(a)Phased
			 expansionSubsection (a) of section 1414 of title 10, United
			 States Code, is amended to read as follows:
						
							(a)Payment of both
				retired pay and compensation
								(1)In
				generalSubject to subsection (b), a member or former member of
				the uniformed services who is entitled for any month to retired pay and who is
				also entitled for that month to veterans’ disability compensation for a
				qualifying service-connected disability (hereinafter in this section referred
				to as a qualified retiree) is entitled to be paid both for that
				month without regard to sections 5304 and 5305 of title 38.
									(A)During the period
				beginning on January 1, 2004, and ending on December 31, 2013, payment of
				retired pay to such a qualified retiree is subject to subsection (c), except
				that payment of retired pay is subject to subsection (c) only during the period
				beginning on January 1, 2004, and ending on December 31, 2004, in the case of
				the following:
										(i)A
				qualified retiree receiving veterans’ disability compensation for a disability
				rated as 100 percent.
										(ii)A
				qualified retiree receiving veterans’ disability compensation at the rate
				payable for a 100 percent disability by reason of a determination of individual
				unemployability.
										(B)Notwithstanding
				the provisions of subsection (c), on or after January 1, 2010, a qualified
				retiree described in subparagraph (2)(B) or (2)(C) is entitled to payment of
				both retired pay and compensation under this subsection, subject to subsection
				(b).
									(2)Qualifying
				service-connected disabilityIn this section, the term
				qualifying service-connected disability means—
									(A)in the case of a
				member or former member receiving retired pay under any provision of law other
				than chapter 61 of this title or under chapter 61 with 20 years or more of
				service otherwise creditable under section 1405 or computed under section 12732
				of this title, a service-connected disability or combination of
				service-connected disabilities that is rated as not less than 50 percent
				disabling by the Secretary of Veterans Affairs;
									(B)in the case of a
				member or former member receiving retired pay under chapter 61 of this title
				with less than 20 years of service otherwise creditable under section 1405 or
				computed under section 12732 of this title, a service-connected disability or
				combination of service-connected disabilities that is rated at the disabling
				level specified by the Secretary of Veterans Affairs and is effective on or
				after the following dates:
										(i)January 1, 2010,
				rated 100 percent, or a rate payable at 100 percent by reason of individual
				unemployability or rated 90 percent;
										(ii)January 1, 2011,
				rated 80 percent or 70 percent; and
										(iii)January 1, 2012,
				rated 60 percent or 50 percent; and
										(C)in the case of a
				member or former member receiving retired pay under chapter 61 regardless of
				years of service, a service-connected disability or combination of
				service-connected disabilities that is rated at the disabling level specified
				by the Secretary of Veterans Affairs and is effective on or after the following
				dates:
										(i)January 1, 2013,
				rated 40 percent or 30 percent; and
										(ii)January 1, 2014,
				any
				rating.
										.
					(b)Conforming
			 special rule modificationSubsection (b) of such section is
			 amended to read as follows:
						
							(b)Special rules
				for chapter 61 disability retirees
								(1)General
				ruleThe retired pay of a member retired under chapter 61 of this
				title is subject to reduction under sections 5304 and 5305 of title 38, but
				only to the extent that the amount of the member’s retired pay under chapter 61
				of this title exceeds the amount of retired pay to which the member would have
				been entitled under any other provision of law based upon the member’s service
				in the uniformed services if the member had not been retired under chapter 61
				of this title.
								(2)Special rule for
				retirees with fewer than 20 years of serviceThe retired pay of a
				member retired under chapter 61 of this title with fewer than 20 years of
				creditable service otherwise creditable under section 1405 or computed under
				section 12732 of this title, is subject to reduction under sections 5304 and
				5305 of title 38, but only to the extent that the amount of the member’s
				retired pay under chapter 61 of this title exceeds the amount equal to 2½
				percent of the member’s years of creditable service multiplied by the member’s
				retired pay base under section 1406(b)(1) or 1407 of this title, whichever is
				applicable to the
				member.
								.
					(c)Conforming
			 amendmentSubsection (c) of such section is amended by striking
			 the second sentence and inserting subparagraph
			 (A).
					(d)Clerical
			 amendments
						(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								1414.Concurrent payment of retired pay and
				veterans’ disability
				compensation
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 71 of
			 such title is amended by striking the item related to section 1414 and
			 inserting the following new item:
							
								
									1414. Concurrent payment of retired pay
				and veterans’ disability
				compensation.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010.
					VIIWounded warrior
			 provisions
			701.Provision of
			 special monthly compensation allowance to catastrophically injured service
			 members recovering from combat or combat-related catastrophic injuries
				(a)In
			 generalChapter 7 of title 37, United States Code, is amended by
			 adding at the end the following new section:
					
						439.Special
				monthly compensation for members of the uniformed services with combat or
				combat-related catastrophic injuries
							(a)Compensation
				authorized(1)Under regulations
				prescribed by the Secretary of Defense, the Secretary concerned may pay to any
				member of the uniformed services described in paragraph (2) a special monthly
				compensation in an amount determined under paragraph (3).
								(2)A member eligible for the
				compensation authorized by paragraph (1) is a member—
									(A)who has a combat-related catastrophic
				injury or illness and for whom a licensed physician has certified that the
				member is in need of assistance from another person to perform the personal
				functions required in everyday living; and
									(B)who has elected to participate in the
				expedited disability evaluation process.
									(3)The Secretary of Defense may
				establish additional eligibility criteria in the regulations required by
				paragraph (1).
								(4)The amount of the special monthly
				compensation authorized by paragraph (1) shall be determined under criteria
				prescribed by the Secretary of Defense, but may not exceed the amount of the
				aid and attendance allowance authorized by section 1114(r) of title 38 for
				veterans in need of regular aid and attendance. In determining the amount of
				the compensation, the Secretary concerned shall consider the extent to which
				home health care and related services are being provided by the Government and
				the extent to which aid and attendance services are being provided by family
				and friends who may be compensated with funds provided through the special
				monthly compensation authorized by this section.
								(5)The duration of the special monthly
				compensation authorized by paragraph (1) shall be 120 days from the date of the
				member's election to participate in the expedited disability evaluation process
				or until the member is medically retired from service, so long as the member
				otherwise remains eligible.
								(b)DefinitionsIn
				this section:
								(1)The term
				catastrophic injury or illness means a permanent, severely
				disabling injury, disorder, or disease that compromises the ability to carry
				out the activities of daily living to such a degree that the member requires
				personal or mechanical assistance to leave home or bed, or requires constant
				supervision to avoid physical harm to self or others.
								(2)The term
				combat-related means having the attributes described in section
				1413a of title
				10.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							439. Special monthly compensation for
				members of the uniformed services with combat or combat-related catastrophic
				injuries.
						
						.
				VIIIAcquisition
			 policy, acquisition management, and related matters
			801.Permanent
			 authority for use of simplified acquisition procedures for certain commercial
			 itemsSection 4202 of the
			 Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 110 Stat. 652; 10
			 U.S.C. 2304 note) is amended by striking subsection (e).
			802.Clarification
			 of uniform suspension and debarment requirementSection 2455(a) of the Federal Acquisition
			 Streamlining Act of 1994 (31 U.S.C. 6101 note) is amended by inserting
			 at any level, including subcontracts at any tier, in the second
			 sentence after any procurement or nonprocurement
			 activity.
			803.Extension and
			 permanent authority for small business innovation research commercialization
			 program
				(a)Extension to
			 small business technology transfer programSection 9(y) of the
			 Small Business Act (15 U.S.C. 638(y)) is amended by inserting and Small
			 Business Technology Transfer Program in paragraphs (1), (2), and (4)
			 after Small Business Innovation Research Program.
				(b)Permanent
			 authoritySuch section is further amended—
					(1)by striking
			 Pilot each place it appears (including in the heading for
			 subsection (y)); and
					(2)by striking
			 paragraph (6).
					804.Authority for
			 Government support contractors to have access to technical data belonging to
			 prime contractors
				(a)Authority
					(1)Access to
			 technical dataSubsection (c) of section 2320 of title 10, United
			 States Code, is amended—
						(A)by striking
			 or at the end of paragraph (1);
						(B)by redesignating
			 paragraph (2) as paragraph (3); and
						(C)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)notwithstanding
				any limitation upon the license rights conveyed under subsection (a), allowing
				a Government support contractor access to and use of any technical data
				delivered under a contract covered by this chapter if the Government support
				contractor accessing or using that technical data executes a contract with the
				Government agreeing to and acknowledging—
									(A)that proprietary
				or nonpublic technical data furnished will be accessed and used only for the
				purposes stated in that contract;
									(B)that a breach of
				that contract by a Government support contractor with regard to a third party’s
				ownership or rights in such technical data may subject that Government support
				contractor—
										(i)to
				criminal, civil, administrative, and contractual actions in law and equity for
				penalties, damages, and other appropriate remedies by the United States;
				and
										(ii)to civil actions
				for damages and other appropriate remedies by the contractor or subcontractor
				whose technical data is affected by the breach;
										(C)that such
				technical data provided to a Government support contractor under the authority
				of this section shall not be used by that Government support contractor to
				compete against the third party for Government or non-Government contracts;
				and
									(D)that any breach of
				these nondisclosure obligations may constitute a violation of section 1905 of
				title 18;
				or
									.
						(2)DefinitionSuch
			 section is further amended by adding at the end the following new
			 subsection:
						
							(f)Government
				support contractor definedIn this section, the term
				Government support contractor means a contractor (and any of its
				subcontractors) whose primary purpose is to furnish independent and impartial
				advice or technical assistance directly to the Government in support of the
				Government’s management and oversight of a program or effort, rather than to
				directly furnish an end item or a service to accomplish a program or
				effort.
							.
					(b)Criminal
			 penaltySection 1905 of title 18, United States Code, is amended
			 by inserting or being an officer, agent or employee of a private sector
			 organization having a contractual nondisclosure agreement under the authority
			 of section 2320(c)(2) of title 10, after Antitrust Civil Process
			 Act (15 U.S.C. 1311–1314),.
				805.Reports to
			 Congress on full deployment decisions for major automated information system
			 programs
				(a)Implementation
			 scheduleSection 2445b(b)(2) of title 10, United States Code, is
			 amended by striking , initial operational capability, and full
			 operational capability and inserting and full deployment
			 decision.
				(b)Critical changes
			 in programSection 2445c(d)(2)(A) of such title is amended by
			 striking initial operational capability and inserting a
			 full deployment decision.
				806.Repeal of
			 requirements for reporting on certain information technology investment
			 programs
				(a)Definition of
			 other major information technology investment
			 programSection 2445a of title 10, United States Code, is
			 amended by striking subsection (d).
				(b)Cost, schedule,
			 and performance informationSection 2445b of such title is
			 amended—
					(1)in subsection (a),
			 by striking and each other major information technology investment
			 program; and
					(2)by striking
			 subsection (d).
					(c)ReportsSection
			 2445c(a) of such title is amended—
					(1)by striking
			 or other major information technology investment program each
			 place it appears;
					(2)in subsections
			 (a), (d)(2)(A), (f)(1), and (f)(2), by striking or information
			 technology investment;
					(3)in subsection
			 (d)(2)—
						(A)in subparagraph
			 (B), by striking or section 2445b(d);
						(B)in subparagraph
			 (C), by striking or section 2445b(d) of this title, as
			 applicable; and
						(C)in subparagraph
			 (D), by striking or major information technology investment and
			 or section 2445b(d) of this title, as applicable; and
						(4)in subsection
			 (f)(3), by striking or information technology investment, as
			 applicable,.
					807.Modification of
			 deadline for submission of annual report to Congress under section 2466 of
			 title 10, United States CodeSection 2466(d)(1) of title 10, United
			 States Code, is amended by striking April 1 of and inserting
			 90 days after the date on which the President’s Budget for the next
			 fiscal year is submitted to Congress.
			808.Revision to
			 definitions of major defense acquisition program and major automated
			 information system for purposes of certain costs, schedule, and performance
			 reports
				(a)Major defense
			 acquisition programSection 2430 of title 10, United States Code,
			 is amended by adding at the end the following new subsection:
					
						(c)In the case of a
				Department of Defense acquisition program that, by reason of paragraph (2) of
				section 2445a(a) of this title, is a major automated information system program
				under chapter 144A of this title and that, by reason of paragraph (2) of
				subsection (a), is a major defense acquisition program under this chapter, the
				Secretary of Defense may designate that program to be treated only as a major
				automated information system program or to be treated only as a major defense
				acquisition
				program.
						.
				(b)Major automated
			 information systemSection 2445a(a) of such title is amended by
			 inserting that is not a highly sensitive classified program (as
			 determined by the Secretary of Defense) after (either as a
			 product or service).
				809.Exception for
			 emergency operations
				(a)Exception for
			 procurements in support of emergency operationsParagraph (1) of
			 subsection (d) of section 2533a of title 10, United States Code, is amended to
			 read as follows:
					
						(1)Procurements in
				support of emergency
				operations.
						.
				(b)Definition of
			 emergency operationsSubsection (j) of such section is
			 amended—
					(1)by striking
			 Geographic
			 Coverage.— and inserting Definitions.—(1);
			 and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)In this section,
				the term emergency operations means any of the following:
								(A)Contingency
				operations.
								(B)Operations in
				defense against or recovery from nuclear, biological, chemical, or radiological
				attack against the United States.
								(C)Operations in
				response to an incident of national significance, emergency declaration,
				national emergency, or major disaster declared by the President.
								(D)Combat
				operations.
								.
					810.Contract
			 authority for advanced development of initial or additional prototype
			 units
				(a)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by inserting after section 2302d the following new section:
					
						2302e.Contract
				authority for advanced development of initial or additional prototype
				units
							(a)AuthorityA
				contract initially awarded from the competitive selection of a proposal
				resulting from a general solicitation as defined in section 2302(2)(B) may
				contain a contract line item or an option for—
								(1)the delivery of
				initial or additional prototype items if the item or a prototype thereof is
				created as the result of work performed under the initial competed research
				contract; or
								(2)the provision of
				advanced component development, or prototype of technology developed in the
				initial underlying contract.
								(b)DeliveryA
				contract line item or option as described in subsection (a)(1) shall require
				the delivery of the minimal amount of initial or additional prototype items to
				allow for the timely solicitation and award of a production contract for those
				items. Such contract option may have a value only up to three times the value
				of the initial contract and any subsequent development or procurement must be
				subject to the terms of section 2304 of this title.
							(c)TermA
				contract line item or option as described in subsection (a)(2) shall be for a
				term of not more than 12 months.
							(d)Use of
				authorityEach military department may use this authority up to
				four times per year and the Secretary of Defense may approve up to an
				additional four options per year for projects supported by agencies of the
				Department of
				Defense.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2302d the following
			 new item:
					
						
							2302e. Contract authority for advanced
				development of initial or additional prototype
				units.
						
						.
				IXDepartment of
			 Defense organization and management
			901.Repeal of
			 certain limitations on personnel and consolidation of reports on major
			 Department of Defense headquarters activities
				(a)Repeal of
			 certain limitations on personnel assigned to major headquarters
			 activities
					(1)RepealsThe
			 following provisions of law are repealed:
						(A)Section 143 of
			 title 10, United States Code.
						(B)Section 194 of
			 such title.
						(C)Sections 3014(f),
			 5014(f), and 8014(f) of such title.
						(D)Section 601 of the
			 Goldwater-Nichols Department of Defense Reorganization Act of 1986 (10 U.S.C.
			 194 note).
						(2)Clerical
			 amendments
						(A)The table of
			 sections at the beginning of chapter 4 of title 10, United States Code, is
			 amended by striking the item relating to section 143.
						(B)The table of
			 sections at the beginning of subchapter I of chapter 8 of such title is amended
			 by striking the item relating to section 194.
						(b)Consolidated
			 annual report
					(1)Inclusion in
			 annual defense manpower requirements reportSection 115a of such
			 title is amended by inserting after subsection (e) the following new
			 subsection:
						
							(f)The Secretary
				shall also include in each such report the following information with respect
				to personnel assigned to or supporting major Department of Defense headquarters
				activities:
								(1)The military end
				strength and civilian full-time equivalents assigned to major Department of
				Defense headquarters activities for the preceding fiscal year and estimates of
				such numbers for the current fiscal year and the budget fiscal year.
								(2)A summary of the
				replacement during the preceding fiscal year of contract workyears providing
				support to major Department of Defense headquarters activities with military
				end strength or civilian full-time equivalents, including an estimate of the
				number associated with the replacement of contracts performing inherently
				governmental or exempt functions.
								(3)The plan for the
				continued review of contract personnel supporting major Department of Defense
				headquarters activities for possible conversion to military or civilian
				performance in accordance with section 2463 of this
				title.
								.
					(2)Technical
			 amendments to reflect name of report
						(A)Subsection (a) of
			 such section is amended by inserting defense before
			 manpower requirements report.
						(B)(i)The heading of such
			 section is amended to read as follows:
								
									115a.Annual
				defense manpower requirements
				report
									.
							(ii)The item relating to such section
			 in the table of sections at the beginning of chapter 2 of such title is amended
			 to read as follows:
								
									
										115a. Annual defense manpower requirements
				report.
									
									.
							(3)Conforming
			 repealsThe following provisions of law are repealed:
						(A)Subsections (b)
			 and (c) of section 901 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 272).
						(B)Section 1111 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4619).
						902.Repeal of
			 certain laws pertaining to the Joint Committee for the Review of
			 Counterproliferation Programs
				(a)Joint committee
			 for the Review of Counterproliferation Programs of the United
			 StatesSection 1605 of the National Defense Authorization Act for
			 Fiscal Year 1994 (Public Law 103–160; 22 U.S.C. 2751 note) is repealed.
				(b)Biennial report
			 on counterproliferation activities and programsSection 1503 of
			 the National Defense Authorization Act for Fiscal Year 1995 (Public Law
			 103–337; 22 U.S.C. 2751 note) is repealed.
				903.Provision of
			 space situational awareness services and information to non-United States
			 Government entities
				(a)In
			 generalSection 2274 of title 10, United States Code, is amended
			 to read as follows:
					
						2274.Space
				situational awareness services and information: provision to non-United States
				Government entities
							(a)AuthorityThe
				Secretary of Defense may provide space situational awareness services and
				information to, and may obtain space situational awareness data and information
				from, non-United States Government entities in accordance with this section.
				Any such action may be taken in the case of any such entity only if the
				Secretary determines that such action is consistent with the national security
				interests of the United States.
							(b)Eligible
				entitiesThe Secretary may provide services and information under
				subsection (a) to, and may obtain data and information under subsection (a)
				from, any non-United States Government entity, including any of the
				following:
								(1)A State
				government.
								(2)The government of
				a political subdivision of a State.
								(3)A United States
				commercial entity.
								(4)The government of
				a foreign country.
								(5)A foreign
				commercial entity.
								(c)Required
				agreementThe Secretary may not provide space situational
				awareness services and information under subsection (a) to a non-United States
				Government entity unless that entity enters into an agreement with the
				Secretary under which the entity—
								(1)agrees to pay an
				amount that may be charged by the Secretary under subsection (d);
								(2)agrees not to
				transfer any data or technical information received under the agreement,
				including the analysis of data, to any other entity without the express
				approval of the Secretary; and
								(3)agrees to any
				other terms and conditions considered necessary by the Secretary.
								(d)Charges(1)As a condition of an
				agreement under subsection (c), the Secretary may (except as provided in
				paragraph (2)) require the non-United States Government entity entering into
				the agreement to pay to the Department of Defense such amounts as the Secretary
				determines to be necessary to reimburse the Department for the costs to the
				Department of providing space situational awareness service support under the
				agreement.
								(2)The Secretary may not require the
				government of a State, or of a political subdivision of a State, to pay any
				amount under paragraph (1).
								(e)Crediting of
				funds receivedFunds received for the provision of space
				situational awareness services pursuant to an agreement under this section
				shall be credited, at the option of the Secretary, to (1) the appropriation,
				fund, or account used in incurring the obligation, or (2) an appropriate
				appropriation, fund, or account currently available for the purposes for which
				the expenditures were made. Funds so credited shall be merged with, and remain
				available for obligation with, the funds in the appropriation, fund, or account
				to which credited.
							(f)ProceduresThe
				Secretary shall establish procedures by which the authority under this section
				shall be carried out. As part of those procedures, the Secretary may allow
				space situational awareness services to be provided through a contractor of the
				Department of Defense.
							(g)NondisclosureAll
				information received under subsection (a), records of agreements entered into
				under subsection (c), and analyses or data provided as a part of the services
				provided in accordance with the authority under this section are exempt from
				disclosure under section 552(b)(3) of title 5.
							(h)ImmunityThe
				United States, all agencies and instrumentalities thereof, and all individuals,
				firms, corporations, and other persons acting for the United States, shall be
				immune from any suit in any court for any cause of action arising from the
				provision or receipt of space situational awareness services, whether or not
				provided in accordance with this section, or any related action or
				omission.
							.
				(b)Clerical
			 amendmentThe item relating to such section in the table of
			 sections at the beginning of chapter 135 of such title is amended to read as
			 follows:
					
						
							2274. Space situational awareness services
				and information: provision to non-United States Government
				entities.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009, or the date of the enactment of this Act, whichever is
			 later.
				XGeneral
			 provision
			AFinancial
			 matters
				1001.Authority for
			 airlift transportation at Department of Defense rates for non-Department of
			 Defense Federal cargoesSection 2642(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(3)For military
				airlift services provided to any element of the Federal Government outside the
				Department of Defense in circumstances other than those specified in paragraphs
				(1) and (2), but only if the Secretary of Defense determines that provision of
				those military airlift services will promote improved utilization of airlift
				capacity without negative effect on national security objectives or the
				national security interests contained within the United States commercial air
				industry.
						.
				1002.Advance notice
			 to Congress of transfer of funds from a working-capital fundParagraph (1) of section 2208(r) of title
			 10, United States Code, is amended to read as follows:
					
						(1)Whenever the
				Secretary of Defense proposes to exercise authority provided by law to transfer
				funds from a working-capital fund, including a transfer to another
				working-capital fund, such transfer may be made only after the Secretary
				submits to Congress notice of the proposed transfer and a period of five days
				has passed from the date of the
				notification.
						.
				BPolicy relating to
			 vessels and shipyards
				1011.Temporary
			 reduction in statutory minimum number of aircraft carriers in active
			 serviceSection 5062(b) of
			 title 10, United States Code, is amended by inserting before the period at the
			 end of the first sentence the following: , except that during the period
			 beginning on the date of the decommissioning of the USS Enterprise (CVN 65) and
			 ending on the date of the commissioning into active service of the USS GERALD
			 R. FORD (CVN 78), the number of operational aircraft carriers in the naval
			 combat forces of the Navy may be 10.
				CCounter-drug
			 activities
				1021.Two-year
			 extension of authority to support unified counter-drug and counterterrorism
			 campaign in Colombia and continuation of numerical limitations on assignment of
			 United States personnel
					(a)ExtensionSection
			 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year
			 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section
			 1023 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4586), is amended in subsections (a)(1) and
			 (c), by striking 2009 and inserting 2011.
					(b)ClarificationSubsection
			 (c) of such section is amended by inserting , and its follow-on
			 programs, after Plan Colombia each place it
			 appears.
					DReport
			 terminations
				1031.Improved
			 management of congressional reporting requirements applicable to Department of
			 Defense
					(a)In
			 generalChapter 23 of title 10, United States Code, is amended by
			 inserting after section 480 the following new section:
						
							480a.Reports to
				Congress: termination after five years
								(a)TerminationSubject
				to subsections (b) and (c), each provision of law that requires the Secretary
				of Defense (or any other officer or employee of the Department of Defense) to
				submit to Congress (or any committee of Congress) a periodic report shall cease
				to be effective, with respect to that requirement, five years after the date of
				the enactment of that provision of law or, in the case of a provision of law
				enacted before the date of the enactment of this section, five years after the
				date of the enactment of this section.
								(b)General
				exceptionsSubsection (a) does not apply to a provision of law
				containing a requirement for the submittal of a periodic report if that
				provision of law—
									(1)expressly states
				that the requirement is indefinite in nature; or
									(2)specifies a number
				of years (in excess of five) for which the report is required or states a
				specific termination date for the report requirement.
									(c)Exceptions for
				specific reportsSubsection (a) does not apply to the
				following:
									(1)The report
				required by section 113(c) of this title.
									(2)Any report
				required by this chapter.
									(d)Periodic report
				definedIn this section, the term periodic report
				means a report required to be submitted on an annual, semiannual, or other
				regular periodic
				basis.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 480 the following
			 new item:
						
							
								480a. Reports to Congress: termination
				after five
				years.
							
							.
					1032.Repeal of
			 requirement for annual report on military museums
					(a)RepealSection
			 489 of title 10, United States Code, is repealed.
					(b)Table of
			 sectionsThe table of sections at the beginning of chapter 23 of
			 such title is amended by striking the item relating to section 489.
					EOther
			 matters
				1041.One-year
			 extension of authority to offer and make rewards for assistance in combating
			 terrorism through government personnel of allied forcesSection 127b(c)(3)(C) of title 10, United
			 States Code, is amended by striking September, 30, 2009 and
			 inserting September, 30, 2010.
				XICivilian
			 personnel matters
			1101.One-year
			 extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civlian employees working overseas
				(a)Extension of
			 authoritySubsection (a) of section 1101 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4615), is amended by striking calendar year 2009 and
			 inserting calendar years 2009 and 2010.
				(b)Exemption from
			 aggregate limitations on paySubsection (b) of such section is
			 amended by striking Section 5307 of title 5, United States Code
			 and inserting Aggregate limitations on pay, whether established by law
			 or regulation.
				XIIMatters relating
			 to foreign nations
			1201.One-year
			 extension of Commanders’ Emergency Response Program and extension of due date
			 for quarterly reports to Congress
				(a)One-year
			 extension of authority
					(1)Authority for
			 fiscal year 2010Subsection (a) of section 1202 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3455), as most recently amended by section 1214 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4630), is amended—
						(A)in the subsection
			 heading, by striking Fiscal years
			 2008 and 2009 and inserting Fiscal year 2010;
						(B)by striking
			 each of fiscal years 2008 and 2009 and inserting fiscal
			 year 2010;
						(C)by striking
			 for such fiscal year; and
						(D)by striking
			 $1,700,000,000 in fiscal year 2008 and $1,500,000,000 in fiscal year
			 2009 and inserting $1,500,000,000.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2009.
					(b)Extension of due
			 date for quarterly reportsSubsection (b)(1) of such section is
			 amended—
					(1)by striking
			 15 days and inserting 45 days; and
					(2)by striking
			 of fiscal years 2008 and 2009 and inserting of any fiscal
			 year during which the authority under subsection (a) is in
			 effect.
					(c)Technical
			 amendmentsSubsections (e)(1) and (f)(1) of such section are
			 amended by striking the date of the enactment of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 and inserting
			 October 14, 2008,.
				1202.Enhanced
			 authority to acquire products and services produced in Central Asia, Pakistan,
			 and the South Caucasus
				(a)In
			 generalIn the case of a product or service to be acquired in
			 support of operations (including security, transition, reconstruction, and
			 humanitarian relief activities) in Afghanistan for which the Secretary of
			 Defense makes a determination described in subsection (b), the Secretary may
			 conduct a procurement in which—
					(1)competition is
			 limited to products or services that are from Central Asia, Pakistan, or the
			 South Caucasus;
					(2)procedures other
			 than competitive procedures are used to award a contract to a particular source
			 or sources from Central Asia, Pakistan, or the South Caucasus; or
					(3)a
			 preference is provided for products or services that are from Central Asia,
			 Pakistan, or the South Caucasus.
					(b)DeterminationA
			 determination described in this subsection is a determination by the Secretary
			 that—
					(1)the product or
			 service concerned is to be used only by military forces, police, or other
			 security personnel of Afghanistan, the United States, Allies, or coalition
			 partners; or
					(2)it is in the
			 national security interest of the United States to limit competition, use
			 procedures other than competitive procedures, or provide a preference as
			 described in subsection (a) because—
						(A)such limitation,
			 procedure, or preference is necessary—
							(i)to
			 improve local market and transportation infrastructure in Central Asia,
			 Pakistan, or the South Caucasus in order to reduce overall United States
			 transportation costs and risks in shipping goods in support of operations in
			 Afghanistan;
							(ii)to
			 encourage states of Central Asia, Pakistan, or the South Caucasus to cooperate
			 in expanding supply routes through their territory in support of operations in
			 Afghanistan; or
							(iii)to
			 help develop a more robust and enduring commercial and transportation network
			 in Central Asia, Pakistan, or the South Caucasus that will connect Afghanistan
			 to its neighbors, promote regional commerce, diversify existing infrastructure
			 in the region, and bolster stability and prosperity in the region; and
							(B)such limitation,
			 procedure, or preference will not adversely affect—
							(i)operations in
			 Afghanistan; or
							(ii)the
			 United States industrial base.
							(c)Products,
			 services, and sources from Central Asia, Pakistan, or the South
			 CaucasusFor the purposes of this section:
					(1)A
			 product is from the Central Asia, Pakistan, or the South Caucasus if it is
			 mined, produced, or manufactured in Georgia, the Kyrgyz Republic, Pakistan, the
			 Republic of Armenia, the Republic of Azerbaijan, the Republic of Kazakhstan,
			 the Republic of Tajikistan, the Republic of Uzbekistan, or Turkmenistan.
					(2)A
			 service is from Central Asia, Pakistan, or the South Caucasus if it is
			 performed in Georgia, the Kyrgyz Republic, Pakistan, the Republic of Armenia,
			 the Republic of Azerbaijan, the Republic of Kazakhstan, the Republic of
			 Tajikistan, the Republic of Uzbekistan, or Turkmenistan by citizens or
			 permanent resident aliens of Georgia, the Kyrgyz Republic, Pakistan, the
			 Republic of Armenia, the Republic of Azerbaijan, the Republic of Kazakhstan,
			 the Republic of Tajikistan, the Republic of Uzbekistan, or Turkmenistan.
					(3)A
			 source is from Central Asia, Pakistan, or the South Caucasus if it—
						(A)is located in
			 Georgia, the Kyrgyz Republic, Pakistan, the Republic of Armenia, the Republic
			 of Azerbaijan, the Republic of Kazakhstan, the Republic of Tajikistan, the
			 Republic of Uzbekistan, or Turkmenistan; and
						(B)offers products or
			 services that are from Georgia, the Kyrgyz Republic, Pakistan, the Republic of
			 Armenia, the Republic of Azerbaijan, the Republic of Kazakhstan, the Republic
			 of Tajikistan, the Republic of Uzbekistan, or Turkmenistan.
						(d)Construction
			 with other authorityThe authority provided in subsection (a) is
			 in addition to the authority set out in section 886 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 266; 10
			 U.S.C. 2302 note).
				1203.Authorization
			 of appropriations for Afghanistan Security Forces Fund
				(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal year 2010 for the Afghanistan Security Forces Fund in the amount of
			 $7,462,769,000.
				(b)LimitationsFunds
			 appropriated pursuant to the authorization of appropriations in subsection (a)
			 shall be subject to the conditions contained in subsections (b) through (g) of
			 section 1513 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 428).
				1204.Authority to
			 provide administrative services and support to coalition liaison officers of
			 certain foreign nations assigned to joint forces command
				(a)Extension of
			 authoritySection 1051a(a) of title 10, United States Code, is
			 amended—
					(1)by striking
			 assigned temporarily and inserting assigned
			 temporarily—;
					(2)by designating the
			 remainder of the text of that section as paragraph (1) and indenting that text
			 two ems from the left margin;
					(3)by striking the
			 period at the end and inserting ; or; and
					(4)by adding at the
			 end the following:
						
							(2)to the
				headquarters of the combatant command assigned by the Secretary of Defense the
				mission of joint warfighting experimentation and joint forces
				training.
							.
					(b)Effective
			 dateParagraph (2) of section 1051a(a) of title 10, United States
			 Code, as added by subsection (a), shall take effect on October 1, 2009, or the
			 date of the enactment of this Act, whichever is later.
				XIIIMilitary
			 construction, military family housing, and real property 
			1301.Temporary
			 increase in cost threshold for use of operation and maintenance funds for
			 unspecified minor military construction projects in Afghanistan
				(a)Increased cost
			 threshold
					(1)Projects in
			 AfghanistanFor purposes of any military construction project to
			 be carried out in Afghanistan that is a contingency operational requirements
			 project, the cost limitation applicable to the project under subsection (c) of
			 section 2805 of title 10, United States Code, shall be treated as being
			 $3,000,000, notwithstanding any otherwise applicable cost limitation under that
			 section.
					(2)Contingency
			 operational requirements projectFor purposes of this subsection,
			 the term contingency operational requirements project means a
			 project that is necessary to meet military operational requirements involving
			 the use of the Armed Forces in support of—
						(A)a declaration of
			 war;
						(B)a declaration by
			 the President of a national emergency under section 201 of the National
			 Emergencies Act (50 U.S.C. 1621); or
						(C)a contingency
			 operation (as such term is defined in section 101 of title 10, United States
			 Code).
						(b)Transparency
					(1)Quarterly
			 reportsNot later than 60 days after the end of each fiscal-year
			 quarter during which subsection (a) is in effect, the Secretary concerned shall
			 submit to the congressional committees specified in paragraph (2) a report on
			 contracts entered into during that quarter under section 2805(c) of title 10,
			 United States Code, for which the applicable cost limitation was the limitation
			 specified in subsection (a). Each such report shall include a statement of
			 obligations during that quarter for each such contract.
					(2)Congressional
			 committeesThe congressional committees referred to in this
			 paragraph are the following:
						(A)The Committee on
			 Armed Services and the Subcommittee on Defense and the Subcommittee on Military
			 Construction, Veterans Affairs, and Related Agencies of the Committee on
			 Appropriations of the Senate.
						(B)The Committee on
			 Armed Services and the Subcommittee on Defense and the Subcommittee on Military
			 Construction, Veterans Affairs, and Related Agencies of the Committee on
			 Appropriations of the House of Representatives.
						(3)Secretary
			 concernedFor purposes of this subsection, the term
			 Secretary concerned has the meaning applicable to such term
			 under section 2805 of title 10, United States Code.
					(c)ExpirationNo
			 funds may be obligated for a project by reason of the provisions of subsection
			 (a) after September 30, 2011.
				1302.Two-year
			 extension of authority for pilot projects for acquisition or construction of
			 military unaccompanied housingSubsection (f) of section 2881a of title 10,
			 United States Code, is amended by striking 2009 and inserting
			 2011.
			1303.Consolidation
			 and standardization of notice-and-wait requirements applicable to real property
			 leases
				(a)General lease
			 authoritySection 2662(a)(1)(C) of title 10, United States Code,
			 is amended by inserting after United States, the following:
			 other than a lease entered into pursuant to section 2667 of this
			 title,.
				(b)Leases of
			 non-excess propertySection 2667 of such title is amended—
					(1)in subsection (c),
			 by striking paragraph (4);
					(2)in subsection (d),
			 by striking paragraph (6);
					(3)in subsection (h),
			 by striking paragraphs (3) and (5); and
					(4)by adding at the
			 end the following new subsection:
						
							(k)Notice-and-wait
				requirements(1)The Secretary concerned
				may not issue a contract solicitation or other lease offering under this
				section for a lease with an annual rental value that is greater than $750,000
				(other than for a lease under subsection (g)) until the Secretary submits to
				the Committee on Armed Services of the Senate and the Committee on Armed
				Services of the House of Representatives a report with respect to the proposed
				lease and a period of 30 days has elapsed after the date of the submission of
				the report. Any such report shall include the following:
									(A)A description of the proposed lease,
				including the proposed duration of the lease.
									(B)A description of the authorities to be
				used in entering into the lease and the intended participation of the United
				States in the lease, including a justification of the intended method of
				participation.
									(C)A statement of the scored cost of the
				lease, determined using the scoring criteria of the Office of Management and
				Budget.
									(D)A determination that the property
				involved in the lease is not excess property, as required by subsection (a)(3),
				including the basis for the determination.
									(E)A determination that the proposed
				lease is directly compatible with the mission of the military installation or
				Defense Agency the property of which is to be subject to the lease and a
				description of the anticipated long-term use of the property at the conclusion
				of the lease.
									(F)A description of the requirements or
				conditions within the contract solicitation or other lease offering for the
				offeror to address taxation issues, including payments-in-lieu-of taxes, and
				other development issues related to local municipalities.
									(2)The Secretary concerned may not enter
				into a lease with respect to which a report was required under paragraph (1)
				until the Secretary submits to the committees specified in that paragraph a
				report with respect to the proposed lease and either a period of 30 days has
				elapsed after the date of the submission of the report or a period of 14 days
				has elapsed after the date of the submission of a copy of the report in an
				electronic medium pursuant to section 480 of this title. Any such report shall
				include the following:
									(A)A copy of the report submitted under
				paragraph (1) with respect to that lease.
									(B)A description of the differences
				between the report submitted under paragraph (1) and the report being submitted
				under this paragraph.
									(C)A description of the lease payment
				required under this section, including a description of any in-kind
				consideration that will be accepted.
									(D)A description of any community support
				facility or provision of community support services under the lease, regardless
				of whether the facility will be operated by a covered entity or the lessee or
				the services will be provided by a covered entity or the lessee.
									(E)A description of the competitive
				procedures used to select the lessee or, in the case of a lease involving the
				public benefit exception authorized by paragraph (2) of subsection (h), a
				description of the public benefit to be served by the lease.
									(F)In the case of a proposed lease under
				subsection (a) that involves a project related to energy production and for
				which the term of the lease exceeds 20 years, a certification that the project
				is consistent with the Department of Defense performance goals and plan
				required by section 2911 of this
				title.
									.
					
